UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7506



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus

DARRELL L. PADGETT,

                                           Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Elizabeth V. Hallanan,
District Judge. (CR-91-166, CA-94-377-1)


Submitted:   January 9, 1997          Decided:     February 12, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Darrell L. Padgett, Appellant Pro Se. John Castle Parr, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for reconsideration of the court's earlier order denying

relief under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

probable cause and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Padgett, Nos. CR-91-166; CA-94-377-1

(S.D.W. Va. July 30, 1996). We deny Appellant's motions for abey-

ance and remand. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2